DETAILED ACTION
Response to Amendment
In response to the July 1st, 2022 Office action, claims 1, 8 and 15 were amended.  Claims 1-20 are currently pending.
This Office action is Final.
Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 09/20/2022, with respect to the Obviousness Double Patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Applicant’s arguments, see pages 7-8 of the Remarks, filed 09/20/2022, with respect to the Claim Rejections - 35 USC § 101 rejection against claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn.
However, the rejection of claims 8-14 and 15-20 are being sustained for the reason (s) set forth in the rejection below, as well as, the Remarks which states in reference to claim 1, the following:
With respect to prong one of the step 2A test, the newly amended claims recite a mobile communication facility that identifies one or more locations. A computational device is needed to identify the one or more locations associated with a user. In addition, the processor within the computational device uses a filtering algorithm to predict an interest of a target data set. With both features, a computational device is required. Such features cannot be performed by one or more users, and cannot be a mere mental processes. 
In relation to prong two of the step 2A test, the newly recited features recite how a processor uses a filtering algorithm and training set that is based on prior behavior of a user. The prior behavior is used by the filtering algorithm to predict an interest of a target data set. As such, the computing system is able to accurately predict one or more areas of interest of a target data set based on the past interests of a user. The computational device being able to more accurately predict data in relation to the interest of a user, training a data set, and applying the trained data set to obtain that data provides a clear practical application.
With respect to independent claims 8 and 15, it is recommended that the claims are amended to explicitly recite within the body of the claims, the computational device needed to identify the one or more locations associated with a user. In addition, the processor within the computational device using a filtering algorithm to predict an interest of a target data set, since a computational device is required. Such features cannot be performed by one or more users, and cannot be a mere mental processes.
Applicant’s arguments, see page 8 of the Remarks, filed 09/20/2022, with respect to the Claim Rejections - 35 USC § 112 1st paragraph rejection against claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.  However, issues remains for claims 1-20 under 35 USC § 112 2nd paragraph as necessitated by the amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claim 1-20. Step 2A Prong One: Independent claim 8 recites receiving, at a search facility, a search request from a mobile communication facility operated by a user, wherein the search request is received over a cellular telephony infrastructure associated with a carrier; determining one or more locations associated with the user based upon information, received from the carrier, relating to previous search queries entered by the user via the mobile communication facility; and applying a filtering algorithm using a training data set based on the user’s prior behavior to predict an interest of a target data set of one or more new users; and displaying results of the filtered algorithm onto a display.  The independent claim 15 recites receiving, at a search facility, a search request from a mobile communication facility operated by a user, wherein the search request is received over a cellular telephony infrastructure associated with a carrier; receiving, at the search facility and from the carrier, information relating to previous search queries entered by the user via the mobile communication facility; and determining one or more locations associated with the user based upon the information, received from the carrier, relating to the previous search queries entered by the user via the mobile communication facility; and applying a filtering algorithm using a training data set based on the user’s prior behavior to predict an interest of a target data set of one or more new users; and displaying results of the filtered algorithm onto a display.  
In other words, the independent claims relate to determining one or more locations associated with a user based upon previous search queries entered by said user.  These are mental observations or evaluation and the acts can be practically performed in the human mind, similar to the processes that occurs when an individual is correlating received data with a time and location. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of computer-implemented (including processor and computer-readable medium) does not negate the mental nature of these limitations because the claim here merely uses the processor and computer-readable medium as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements computer-implemented (including processor and computer-readable medium). These elements are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1, 8 and 15 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., determining one or more locations associated with the user), using the processor and computer-readable medium as a tool. While this type of automation minimizes or eliminate the need for mentally and/or physical determine the location of said user, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer), Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the processor and computer-readable medium at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of search facility, mobile communication facility and cellular telephony infrastructure associated with a carrier are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Therefore, the search facility, mobile communication facility and cellular telephony infrastructure associated with a carrier cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "…user’s prior behavior…" in the 2nd limitation from the bottom.  It is unclear if the “prior behavior” relates to locations of the user that was collected previously by the mobile communication facility and how this ties into predicting an interest of a target data set for new users (i.e., a user other than the initial user that was stated early on in the claim).
With respect to claim 2-7, 9-14 and 16-20, they would also be rejected for at least being dependents of claims 1, 8 and 15.
Allowable Subject Matter
Claims 1-20 would be allowed upon addressing the remaining issues.

Conclusions/Points of Contacts
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165